.   .




               OFFICE OF THE ATTORNEY                    GENERAL        OF
                                                AUSTIN




        Eonorable   George R. Sheppard
        Comptroller    or Publio AOooUUt6
        Austln,   Texas

        Dear Sir:
                                   Opinian No. O-1672
                                   Re:   Authori ty or Limit ati on of Payments
                                         Board to- authorize            sxpenditur0a
                                         supplsmenting           a sgs0ifio      itea of
                                         appropriation;           .~.~_..-~~_
                                                                          .~_
                      By your letter     of Novtiber -_-      lath, . you request     the
        opinion     of this department upon the Xollowlag                   queetlonr
                                              .        ,-
                      “Does’ the Liznitation’of           Payments Board pro-
              vlded for In the rider            to,.. th0General      Appopria-
               tion Bill    passed by tha Regular.,Session                 of the
              LWrty-sixth      LegJslature       ~for tha prassnt          biennium
               hsve authority'to       &rant a\supplemental             amount to
               a spscifio    i;taa,in   the app?opriation            bill     for of-
               fice   rent,  suoX aa,, found und0r $ten 5 & the %aln-
               tenanoe and KisoalLaqe0Ua~               appropriation       for the
              Barber Boqfdl-.,,            ‘\,,, ‘,.,,

                   .,--erryoulr. a’kawar ~,%titXe negative      then would
                aafd Iktatibq        oi2Qxwiiits    Board haie authority
             ,A42 gqant, supplekental      dppropriations     to an;r item
           ,’ in.8 tintingent       &x@&e      appropriation,     suoh as
               LIzted In Stan 4 of the appropriation            for the
          ‘1 %ate Board 60 Dent& Fxsminers?n
            '\\y ,,.
              i      \
                      ,,Item ‘5 of the %aintenahoe       and &oellaneoUan
        approprQtl,on       fos the Barber Board reads as follms:

                      'keri/;/ae   rent   ,..     $300 . 00 . *

                        Itam 4 of    the appropriation            for   the   Sta%s Board
        of   Dental     Yxaminers    rsads as follms:

                      "Postage,     telephone,    contingent    expenses,
               statfonery,      printing,    supplies,    equipment,   of-
               fice   rent,   publicity     and auditing     expenses   . . . $.l,OOO.OO"
                                                                                  1




Bon. ,George     H. Sheppard,      Pa&e 2.



              The general   rider appended to Senate              Bill   402,
46th   Legislature,    provides   in part GS follonts:

              *(b)   The appropriations     herein provided      are.
       to be construed     as the maximum sums to be appropriated
       t0 and for the several      purposes    named berein,     and the
       amounts are intended      to cover and shall     cover the
       entire    ooet of the respsotive     it-a,   and the same
       shall   not be supplemented      Prom any other source;        and,
       except as otherwise     provided,    no other expenditures
       shall be made, nor shall any other obligations             be
       incurred    by any department     of this State,    . ..w

               RLimitati on of payment 8.          yxoept as otherwise
       provided,     whenever,     by virtue      of the provisions         of
       this Act, Items are to be paid out of Pees, receipts,
       special    funds or out of. other funds available                for
       use by a department,         it Is the intention          of the
       Legisleture     to limit      expenditures       out of said fees,
       receipts,     spaolal    funds or other available           funds
       to the purposes and in the amounts ltcmlzed                   herein,
       and it -is so provided.           If,  hwlever,     the amount of
       the Pees, receipts,         special    or other available          funds
       herein referred       to are more than sufflclent             to
       pay the items herein designated              to be paid there-
       from, the department to which the said fees,                   re-
       oeipts,    speoial    funds or other available            funds are
       appropriated     may, ii necessary          to adequately       perform
       the functions      of said department,           use any portion
       of said surplus Pees, receipts,              speoial    funds or
       other available       funds;    provided,      however,    that
       before    doing so, the head of suoh departmsnt shall
       under oath make applloatlon            jointly     to the Gwernor,
       the Attorney      General and the State Treasurer               setting
       forth    in detail    the.neoe8sit.y      for using suoh sur-
       plus Pees, reoeipte,          speofal    funds or other available
       funds and itfxnizing        the purposes       for which the same
       are to be used . ..*

             Taragraph (b) of t3e general        rider   prohibits     tha
supplementing    from any source of an amount provided             for a
speoiflo   lten or purpose.     This prohibition        extends to the
authority    oP the Limitation    of Payments Board, so that that
body is Wwlthout authority     to authorize     .additional    expenditures
by way of supr,lementing     an ltean for which specific         nJovlnion
has been made ‘by the Legislature.        It follows      that suoh it-s
as Item 5 of the “Zaintenanoa       and ?:iscellaneous*       appropriation
Hon. George    H. Sheppard,     Rage 3.




for the Barber Board may not be supplemented     by authority      of
the Limitation   of Payments Board, for the Legislature      hes seen
Pit to meke a spscifio   and s parate provision   for office     rent,
itemizing   it in such manner !h at the amount available     for that
specific  purpose is definitely   ascertainable.

             We have construed      paragraph     (b), where it state8
*except as otherwise      provided,    no other expenditures           shall be
made,* to have relation       to.the    limitation      oP payments olause,
and to authorize     the Limitation~of        Payments Board to pennit
the u9e of a portion      of surplus      fees,   eta,,   necessary     to
adequately    perform the functions         of a department,     for    pur-
poses for which speoifio       provision      has not been mde by the
Legislature.      In other word%, the authority           of the Limitation
of Wymente Board extends only to the authorization                   of expen-
ditures   for purposes for which the Legislature              has not pro-
vided a definite     and asoertalnable        amount.

            Since, in-buch        Items as Item 4 of the appropriation
for the State Board of Dental Yxaviners,                the Legislature    has
not provided     a definite      and fixed     amount to be spent for
poetage,   or'to    be spent for telephone,          or to be spent for
such other purposes        a% are lumped together          in this item, but
has, in reality,       provided     only an Item for "Contingent        Rxpen-
see,"  In such manner that the amount authorized                 to be spent
for any partioular        purpose falling       under such heading mey not
be ascertained,      it ie within       the authority      of the Limitation
of Payments Board to authorize             expenditures     out of surplus   Pees
for any purpose falling          within    the term% of Item 4, %ave and
except treveling       expenses,     which, being governed by a peculiar
and speaial     provision     of the penerel      rider,    may not be supple-
mented in any event,        a% held in our Conference          Opinion No. 3089.

                                                Yours    very   truly

                                          ATTORNEXGENERALOF TX&S



                                                        R. ‘N. Fairchild
                                                               Assistant